 

Case 20-10343-LSS Doc 3322

05/01/2021

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE 19801

Claim Number: SA

Filed 05/07/21 Page 1of2

FILED

MRIMAY-7 AM 9:58

CLERK
1s RUPTCY COURT
ICT OF DET AWARF

To date, this case has only been about bankruptcy, the BSA, the insurance companies, and the

lawyers. Enough.

Their interests should pale in comparison to mine. How many other neglected children have the BSA
abused with the help from local Councils, and their insurers?

The BSA reorganization plan is insufficient. The resources of the BSA that should go into a plan to
compensate me instead of processing a vote through the Bankruptcy Court that is dead before it
even gets voted on.

 

 

 
Case 20-10343-LSS Doc 3322 Filed 05/07/21 Page 2 of 2

yt RO titel] ieefiftifs eel HHI: laf

aeitt

fat
Se Tet Tk
ae see Sa at eel Ronee LSS 7

‘Ne

~  JOZsl BY LA DMM ey)

Sa ey

YOO WL

y LBAVLS LAHVEW ARR
BOD Lalaaty7invs og

MALSUANIIS AWBPI7TEAS

    

an Femina 74 Z Wed TO? AYN
4 a aed ;

=! Cw VI Shi Va1TdO WON

PU0OtcekD BSorigscolt

 

 

 

 
